DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of Group 5 (Claims 1-7, 16-17, 22-26, 45-53, 62 and 68-72) and species (X26 = Q; X27 = G; X28 = A; X29 = G; X30 = R; X31 = D; X32 = N; X33 = T; X34 = E; X35 = Y; X36 = D; X37 = H) in the reply filed on October 4, 2021 is acknowledged. It is noted that claim 20 recites the amino acid sequence (SEQ ID NO: 2) encoded by the elected nucleotide sequence encoding an AAV Cap protein (SEQ ID NO: 1) and will be examined herein. 
Claims 1-26, 45-62, 64 and 68-72 are pending. Claims 8-15, 18-19, 21, 54-61 and 64 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-7, 16-17, 20, 22-26, 45-53, 62 and 68-72 are the subject of the present Official action.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/2/2018, 4/16/2021 and 10/4/2021 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.




Priority
Applicant’s claim for the benefit of a prior-filed application, provisional application PRO 62/245,025 and PCT application PCT/US16/58130 filed on 10/22/2015 and 10/21/2016, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 10/22/2015.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 16, 22-26, 45-49, 51-53 and 68-72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zinn et al. "In silico reconstruction of the viral evolutionary lineage yields a potent gene therapy vector." Cell reports 12.6 (2015): 1056-1068 (hereinafter Zinn). 
Zinn describes in silico methods for engineering modified AAV vectors with improved structural priorities and targeting abilities (Zinn, abstract). Zinn describes efforts to engineer AAV vectors with a better understanding of the structure-function relationship between the complex multimeric isosahedral architecture of AAV particles using in silico methods. Zinn states that the structural diversity of natural AAVs is largely contained within the nine surface regions of the capsid proteins, which functionally result in divergent receptor-binding properties, post-entry trafficking, host response and gene transfer in silico methods for modulating vector phenotypes while retaining integrity and the desirable aspects of the AAV vectors innate function and biology (Zinn, intro para 5). Zinn used ancestral sequence reconstruction (ASR) methods to product the amino acid sequence of putative ancestral AAV capsid monomers using maximum likelihood (ML) methods which led to the reconstruction of nine nodes along phylogeny amongst AAV serotypes 1-3 (Zinn, intro para 6, Fig 1 and 2). As shown below, SEQ ID AKU89603.1 shows the amino acid sequence of one of the modified vectors described by Zinn in reference to SEQ ID NO: 2 from the instant specification. The modified AAV vector submitted by Zinn shows an AAV protein from serotype 3, a modified AAV cap protein which differs from the wild type serotype 3 at more than one amino acid position and AAV terminal repeats, thus meeting the claim limitations of independent claims 1, 22, 45 and 68. 

    PNG
    media_image1.png
    533
    463
    media_image1.png
    Greyscale

With respect to the variable region (as shown above in the red box), the vector disclosed by Zinn contains an VR-VII wherein X26 X27 X28 X29 X30 X31 X32 X33 X34 X35 X36 X37 = QGTGASNVDLDN, thus meeting the claim limitations describing the AAV cap protein and VR regions of claims 5-7, 16 and 51-53. Furthermore, it is noted that applicant’s definition of “helper function” from the instant specification reads on any functional activity performed by a polypeptide derived from an adenovirus that facilitates AAV replication in a host cell. Taking the broadest reasonable interpretation in light of the specification, Zinn teaches the expression of nucleotides providing helper functions as well as therapeutic transgenes (Zinn, Fig 4 and Experimental procedures, AAV vector preparation). Zinn extensively characterized the resulting vectors for performance as a gene therapy vector. As shown in Fig 4, Zinn evaluates transgene expression (LacZ) . 

Claims 1-3, 5-7, 16, 22-26, 45-49, 51-53 and 68-72 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marsic et al. WO 2015/048534, published 4/2/2015 (hereinafter, cited in applicants IDS). 
Marsic describes a non-naturally occurring nucleic acid comprising an AAV rep protein, an AAV cap protein which differs from the wild type and AAV terminal repeats (Marsic, para 5, 10, 15 and claims 1-3). Marsic describes additional encoded polypeptides which provide helper functions to improve viral replication in a given host cell (Marsic, para 95 and claim 6). Marsic provides a comparison of naturally-occurring AAV capsid protein sequences with variable regions (loops 1-9) (Marsic, para 9, 23, 163). Marsic describes the creation of vector libraries with candidate vectors having different configurations and variable regions (Marsic, para 163, 169). Although it is granted that the majority of the disclosure of Marsic is focused in AAV serotype 2, Marsic does provide embodiments to AAV serotype 3 (Marsic, para 10, 46 and claim 3). Nonpreferred and alternative embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure, see MPEP 2123. Thus, Marsic anticipates claims 1-3, 5-7, 16, 22-26, 45-49, 51-53 and 68-72.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 17, 20, 50, 62 are rejected under 35 U.S.C. 103 as being unpatentable over Zinn (supra) and Marsic (supra) as applied to claims 1-3, 5-7, 16, 22-26, 45-49, 51-53 and 68-72 in further view of Vandenberghe et al. US 2009/0197338, published 8/6/2009 (hereinafter Vandenberghe). 
A description of Zinn and Marsic can be found above. Neither Zinn nor Marsic expressly describe a variable region which corresponds to the elected VR-VII wherein X26 X27 X28 X29 X30 X31 X32 X33 X34 X35 X36 X37 = QGAGRDNTEYDH. 
Vandenberghe describes methods for increasing the packaging yield, transduction efficiency and gene transfer for AAV vectors (Vandenberghe, abstract). Vandenberghe describes recombinant AAV vectors containing REP proteins, cap proteins and ITR from AAV3 serotypes (Vandenberghe, para 3, 72, 94). Vandenberghe describes “singleton methods” to vary specific amino acids in a given position within an AAV capsid sequence (Vandenberghe, para 18). Vandenberghe describes modifying AAV capsid variable regions using singleton methods in order to achieve increasing the packaging yield, transduction efficiency and gene transfer for AAV vectors (Vandenberghe, para 38, 46). Furthermore, Vandenberghe discloses SEQ ID NO: 2111 which has 92.6% sequence similarity to SEQ ID NO: 2 of the instant invention as shown below: 

    PNG
    media_image2.png
    137
    465
    media_image2.png
    Greyscale

Vandenberghe describes the incorporation of transgenes and therapeutic polypeptides for expression in a host cell (Vandenberghe, para 80). Vandenberghe describes the incorporation of promoter and enhancer elements (Vandenberghe, para 86 and 87). Vandenberghe describes expression in HEK293 human kidney cell lines (Vandenberghe, para 112). Vandenberghe provides examples demonstrating AAV vector efficacy using both in vitro and in vivo analysis (Vandenberghe, Examples 1-5).  
It would have been prima facie obvious to one of ordinary skill in the art to modify the VR-VII wherein X26 X27 X28 X29 X30 X31 X32 X33 X34 X35 X36 X37 = QGAGRDNTEYDH (corresponding to the elected variable region) using the singleton methods described by Vandenberghe along with the in silico methods for engineering modified AAV vectors with improved structural priorities as described by Zinn. It would have been a matter of combining known prior art element according to known methods to yield predictable results. One would be motivated to make this combination in order to experiment with different variable regions to create a large library of modified AAV vectors with varying capsid proteins. This would be important for screening potential recombinant AAV vector candidates to select the vector with the desired packaging yield, transduction efficiency and gene transfer abilities. One would have a reasonable expectation of successes given that both Zinn and Vandenberghe presented methods which allow for the modification of AAV VR regions. Furthermore, the high throughput in silico methods described by Zinn would have allowed for rapid modeling and testing of different VR-VII combinations in order to predictably optimize viral packaging yield, transduction efficiency and gene transfer.
Furthermore, it would have been ‘obvious to try’ and vary the VR-VII region to arrive at VR-VII wherein X26 X27 X28 X29 X30 X31 X32 X33 X34 X35 X36 X37 = QGAGRDNTEYDH as described in the elected embodiment given that similar methods were conducted by Marsic to generate AAV libraries.  The prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 2, 3, 22, 23, 24, 25, 26, 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of US Patent US10723768 (application number 15/680,668). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a modified AAV capsid protein comprising one or more modifications to the capsid protein from AAV serotype 3 as recited in claims 1 and 3. The patented claims further describe a recombinant rAAV particle comprising the modified AAV capsid protein as well as various embodiments directed towards the expression in cells such as kidney cells. The patented claims 
The instant claims describe a non-naturally occurring nucleic acid comprising an AAV rep protein, an AAV cap protein and AAV terminal repeats all from serotype 3. The instant claims describe the inclusion of a polynucleotide encoding a helper function derived from an adenovirus. The instant claims describe an AAV cap protein which contains at least one different amino acid position in its variable region. The instant claims describe the inclusion of a therapeutic transgene which is operably linked to a promoter or enhancer element. Thus, the instant claims embrace the patented claims.

Claims 1, 2, 3, 22, 23, 24, 25, 26, 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent US9775918 (application number 14/847,528). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a recombinant AAV particle comprising a mutated capsid protein. The patented claims describe the further inclusion of a therapeutic agent operably linked to a promoter capable of expressing said agent in a host cell. The patented claims describe modified capsid proteins being selected from AAV serotype 3 as recited in claim 15. The patented claims describe expression using a kidney-specific promoter. 
The instant claims describe a non-naturally occurring nucleic acid comprising an AAV rep protein, an AAV cap protein and AAV terminal repeats all from serotype 3. The instant claims describe the inclusion of a polynucleotide encoding a helper function derived from an adenovirus. The instant claims describe an AAV cap protein which contains at least one different amino acid position in its variable region. The instant claims describe the inclusion of a therapeutic transgene which is operably linked to a promoter or enhancer element. Thus, the instant claims embrace the patented claims.

Claims 1, 2, 3, 22, 23, 24, 25, 26, 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-67 of copending Application No: 16/933,780 (US Patent Application Publication Number US20210040156). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct co-pending claims have not in fact been patented. The co-pending claims are drawn to a modified AAV capsid protein comprising a non-native amino acid at one or more positions. The co-pending claims provide embodiments wherein the capsid protein is from an AAV serotype AAV3 capsid protein. The co-pending claims describe enhancer and promoter elements operably linked to the nucleic acid segment. The co-pending claims describe the expression of a therapeutic agent in a mammalian cell. 
The instant claims describe a non-naturally occurring nucleic acid comprising an AAV rep protein, an AAV cap protein and AAV terminal repeats all from serotype 3. The instant claims describe the inclusion of a polynucleotide encoding a helper function derived from an adenovirus. The instant claims describe an AAV cap protein which contains at least one different amino acid position in its variable region. The instant claims describe the inclusion of a therapeutic transgene which is operably linked to a promoter or enhancer element. Thus, the instant claims fully embrace the co-pending claims.

Claims 1, 2, 3, 22, 23, 24, 25, 26, 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-55 of copending Application No: 17/132,607 (US Patent Application Publication Number US20210253644). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. 

The instant claims describe a non-naturally occurring nucleic acid comprising an AAV rep protein, an AAV cap protein and AAV terminal repeats all from serotype 3. The instant claims describe the inclusion of a polynucleotide encoding a helper function derived from an adenovirus. The instant claims describe an AAV cap protein which contains at least one different amino acid position in its variable region. The instant claims describe the inclusion of a therapeutic transgene which is operably linked to a promoter or enhancer element. Thus, the instant claims fully embrace the co-pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633